DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 2/24/11, with respect to the rejection(s) of claim(s) 19-22, 30, and 34 under 35 U.S.C. 103 as unpatentable over Coenegracht (US 10,481,341 B2), the rejection(s) of claim(s) 23 under 35 U.S.C. 103 as unpatentable over Coenegracht (US 10,481,341 B2) and Parkman III et al (US 7,945,139 B2), and the rejection(s) of claim(s) 24 and 25 under 35 U.S.C. 103 as unpatentable over Coenegracht (US 10,481,341 B2) and Lu (US 2008/0310796 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lu (US 2008/0310796 A1) and Coenegracht (US 10,481,341 B2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 22, 30, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2008/0310796 A1) and Coenegracht (US 10,481,341 B2).
Re. Claim 19, Lu discloses an optical fiber connector assembly 20, comprising:
a shell 22 defining a longitudinal axis extending along an elongate dimension of the shell 22 between a first port 60 at a first longitudinal end 24 of the shell and a second port 34 opposite the first port 60 and at a second longitudinal end 26 of the shell 22 (Figs 1-3; [0011], [0014]);
an optical fiber adapter 40 positioned entirely within the shell 22 and extending along the longitudinal axis from a first end 44 that faces the first port 60 to a second end 
an optical fiber connector 42 positioned within the shell 22 and installed in the optical fiber adapter 40 (Figs 1-3; [0011]); and
a plurality of springs 92 positioned within the shell 22 between the first port 60 and the adapter 40 (i.e. springs 92 positioned between the first port 60 and flanges 86 of the adapter 40 to bias the adapter 40 towards the second port 34), the plurality of springs 92 radially surrounding an outer body of the optical fiber connector 42 (i.e. the springs 92 radially surround ferrule 43 of the optical fiber connector 42) (Fig 3; [0018]).
wherein a distance along the longitudinal axis from the second end 46 of the adapter 40 to the second port 34 is shorter than a distance along the longitudinal axis from the first end 44 of the adapter 40 to the first port 60 (Fig 3; [0025]).
However, Lu does not disclose an arrangement using a single spring instead of a plurality of springs.  That is, Lu fails to disclose a spring positioned within the shell between the first port and the adapter and radially surrounding an outer body of the optical fiber connector.
Coenegracht discloses an optical fiber connector assembly, comprising: a shell 132 defining a longitudinal axis “A” extending along an elongate dimension of the shell 132 between a first port 150 at a first longitudinal end 146 of the shell 132 and a second port 148 opposite the first port 150 and at a second longitudinal end 144 of the shell 132 (Figs 2-4, 8 and 9; col. 6 lines 47-59); an optical fiber adapter 136 positioned within the shell 132 and extending along the longitudinal axis “A” from a first end 154 that faces the first port 150 to a second end 156 that faces the second port 148, the second end  an optical fiber connector 102 or 104 positioned within the shell 132 and installed in the optical fiber adapter 136 (Fig 1; col. 7 lines 4-26); and a single spring 134 positioned within the shell 132 between the first port 150 and the adapter 136 (Figs 2, 8, and 9; col. 5 lines 23-37; col. 6 lines 60-67; col. 7 lines 1-3).  Coenegracht also discloses the single spring 134 radially surrounds an outer body of the optical fiber connector 104 (Figs 1,8, and 9; col. 5 lines 1 -5; col. 8 lines 14-25).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since Coenegracht discloses the use of a single spring which radially surrounds the connector and is positioned between the first port and the adapter is preferable over a plurality of springs arrangement as in Lu.  Specifically, Coenegracht discloses a single biasing member can absorb tolerances during assembling of the assembly and provide even biasing of the adapter within the shell, whereas a plurality of springs used in the conventional adapter assemblies makes it difficult to accurately arrange all of the springs together between the adapter and the shell during assembly, thereby causing misalignment of the springs and uneven biasing of the adapter within the shell.  Coenegracht also discloses it is advantageous to place the single spring such that the spring radially surrounds the connectorto reduce the size of the assembly (See Coenegracht, col. 5 lines 23-46).
Re. Claim 22, Lu and Coenegracht render obvious the optical fiber connector assembly as discussed above.  Lu also discloses no spring is provided within the shell 22 between the second end 46 of the optical fiber adapter 40 and the second port 34 (Figs 1-3).
 a shell 82 (Fig 1; [0017]); a retention module 84 positioned within the shell 82 (Fig 1; [0017]); and an alignment sleeve 90 positioned within an accommodating aperture within the said retention module 84, the alignment sleeve 90 receiving a ferrule 43 of the optical fiber connector 42 inserted in a first direction into the alignment sleeve 90, and configured to receive a ferrule 48 of another fiber optical connecter 36 inserted in a second direction into the alignment sleeve 90, the second direction being opposite to the first direction (Figs 1, 3, and 5; [0011], [0017]).
Re. Claim 34, Lu and Coenegracht render obvious the optical fiber connector assembly as discussed above.  Lu also discloses a sealing cap 38 removably installed on the second port 34 (Figs 1-3; [0011]).
Allowable Subject Matter
Claims 21 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re. Claims 21 and 23-25, the prior art does not disclose or reasonably suggest an optical fiber connector assembly wherein the spring is longitudinally captured between the optical fiber adapter and the end cap, in combination with the remaining features of the claims.
The most applicable prior art, Lu (US 2008/0310796 A1) and Coenegracht (US 10,481,341 B2), addressed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the 
Claims 26-33, 35, and 36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. Claims 26-28, 33, and 35, the prior art does not disclose or reasonably suggest an optical fiber connector assembly as required by the claim, further comprising: an optical cable having a strengthening component and an optical fiber, the optical fiber being terminated at a ferrule of the fiber optic connector; and a cable securing device positioned between the spring and the first port of the shell, the strengthening component of the optical cable being secured to an external surface of the optical cable securing device, and the optical fiber passing through the optical cable securing device.
The most applicable prior art, Lu (US 2008/0310796 A1) and Coenegracht (US 10,481,341 B2), fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims. While the structural elements required by the claim are generally known in the prior art, the prior art fails to disclose or suggest the required elements in the specific relationship required by the claim.  
Re. Claims 31, 32, and 36, the prior art does not disclose or reasonably suggest an optical fiber connector assembly as required by the claim, further comprising: an end cap positioned at the first port of the shell; an optical cable having an optical a heat shrinking tubing having one end portion heat-shrunk on an external end wall of the end cap and another end portion heat shrunk onto the optical cable.
The most applicable prior art, Lu (US 2008/0310796 A1) and Coenegracht (US 10,481,341 B2), fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims. While the structural elements required by the claim are generally known in the prior art, the prior art fails to disclose or suggest the required elements in the specific relationship required by the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        4/8/21